Exhibit 10.7(k)

TENTH AMENDMENT TO LEASE AGREEMENT

THIS TENTH AMENDMENT TO LEASE AGREEMENT is made and entered into as of the 16th
day of December, 2005 between RAINIER COMMONS, LLC, a Washington limited
liability company (“Lessor”), and TULLY’S COFFEE CORPORATION, a Washington
corporation (“Lessee”).

RECITALS

A. Pursuant to that certain Lease Agreement dated August 16, 1999, entered into
between Kent Central, LLC (“KCL”) and Lessee, as modified by those certain
amendments described in the attached Exhibit B (collectively, the “KCL Lease”).
KCL agreed to lease to Lessee certain premises as further described in the Lease
(the “Original Lease Premises”) on the real property located at 3100 Airport Way
South, Seattle, Washington, which is legally described as set forth on the
attached Exhibit A (the “Property”). On July 17, 2003. Lessor purchased the
Property from KCL, and thereby assumed all of KCL’s rights and obligations under
the Lease. Lessor and Lessee modified the lease by the Sixth Amendment to Lease
Agreement dated as of June 26, 2003, which became effective upon the July 17.
2003 closing of the purchase of the Property from KCL (the “Sixth Amendment”)
and further modified the lease by the Seventh Amendment to Lease Agreement dated
as of July 23, 2004 (the “Seventh Amendment”), the Eighth Amendment to Lease
Agreement dated as of October 7, 2004 (the “Eighth Amendment”) and the Ninth
Amendment to Lease Agreement dated as of October 7, 2004 (the “Ninth
Amendment”). The KCL Lease, as modified by the Sixth Amendment, Seventh
Amendment, Eighth Amendment and Ninth Amendment, is referred to herein as the
“Lease.”

B. Lessor and Lessee have agreed to make certain modifications to the Lease on
the terms and conditions set forth in this Tenth Amendment to Lease Agreement
(the “Tenth Amendment”).

AGREEMENT

NOW, THEREFORE, in consideration of foregoing and the promises made below, and
other good and valuable consideration, the parties agree as follows:

1. Definitions. Except as otherwise stated in this Tenth Amendment, terms which
are defined in the Lease shall have the same meanings for this Tenth Amendment.

2. Amendments. The effective date of this Tenth Amendment shall be December 2,
2005 (the “Effective Date”). Effective as provided herein, the Lease is hereby
amended as follows:

2.1. Correction of Misstatement Contained in Previous Amendments.

(a) The parties have identified that Exhibit C to the Sixth amendment misstated
the approximate square footage of Level 1 of Building 10 as

 

Page 1



--------------------------------------------------------------------------------

l,279 rather than 1,112 and the approximate square footage of Level 3 of
Building 10 as 504 rather than 1,112. Further Exhibit D to the Eight Amendment
misstated the allocation of Levels I and 3 of Building 10 as set forth below:

 

     Approximate Square Footage      Lessee: Included in
Tully’s Premises    Lessor: Included in
the Available Space    Totals

Level 1

   869    410    1,279

Level 3

   0    504    504

(b) The parties have now noticed that the actual approximate square footage for
these portions of Building 10 is as set forth below:

 

     Approximate Square Footage      Lessee: Included in
Tully’s Premises    Lessor: Included in
the Available Space    Totals

Level 1

   702    410    1,112

Level 3

   0    1,112    1,112

(c) In connection with the modifications to the Premises contemplated by this
Tenth Amendment, the parties now desire to correct these misstatements.
Accordingly, Exhibit D to the Eighth Amendment is restated as set forth on the
“Restated Exhibit D to Eighth Amendment to Lease Agreement, attached hereto as
Exhibit C. These corrections and restatements shall not result in any change to
the amount of Rent and Monthly Operating Expenses payable by Lessee under the
Lease.

2.2. Modifications of Premises. Lessor and Lessee agree to modify Tully’s
Premises and the Available Space as set forth below:

(a) The following space is removed from the Tully’s Premises and added to the
Available Space on the Effective Date:

 

Building Number

   Level    Approximate Square
Footage

12

   1    1,172

23

   1    586

11

   1    1,348

10

   1    410        

Total

      3,516

(b) Additionally, approximately 525 square feet (consisting of 175 square feet
in each of Levels 2, 3 and 4 of Building 6) is removed from the Tully’s Premises
on the Effective Date for Lessor’s construction (at Lessor’s sole expense) of a
common area stairwell at the Northeast corner of Building 6. The stairwell is
for the common use of Lessor and all occupants of Building 22 and Building 6,
including Lessee. Lessee will reasonably cooperate to provide Lessor with access
for the construction of the stairwell. Lessor agrees that the construction will
not disrupt or

 

Page 2



--------------------------------------------------------------------------------

interfere with Tully’s use of the Tully’s Premises, and Lessor will take all
necessary actions to protect Lessee’s inventories, properties and personnel from
construction dust, debris, odors, contamination and all other hazards of this
construction.

(c) Lessee shall remove its inventories and other properties (“Lessee
Properties”) from the areas set forth in paragraph b) of this Section 2.2 no
later than 30 days from the Effective Date (the “hand-over date”). If any Lessee
Properties are in these areas after the hand-over date. Lessor may remove the
Lessee Properties at Lessee’s reasonable expense upon five business days notice
to Lessee, and Lessor shall not be responsible for loss or damage incurred as a
consequence of such action.

(d) The following space will be removed from the Available Space and added to
the Tully’s Premises on the Effective Date:

 

Building Number

   Level    Approximate
Square
Footage 9    1    2,244 9    2    2,606 10    3    1,112 14    2    500        

Total

      6,462

(e) Lessor shall remove its inventories and other properties (“Lessor
Properties”) from the areas set forth in paragraph d) of this Section 2.2 no
later than 30 days from the Effective Date (the “hand-over date”). If any Lessor
Properties are in these areas after the hand-over date. Lessee may remove the
Lessor Properties at Lessor’s reasonable expense upon five business days notice
to Lessor, and Lessee shall not be responsible for loss or damage incurred as a
consequence of such action.

(f) Lessor and Lessee agree that a portion of the Available Space (level 3 of
building 10) being transferred to the Tully’s Premises contains a pipe that may
contain asbestos. Both parties agree that the pipe shall be removed by the
Lessor within (30) thirty days of the Effective Date. The expense for the
removal of the pipe and abatement of asbestos on level 3 of building 10 shall be
paid by the Lessor, provided that Lessee shall reimburse Lessor fifty percent
(50%) of the cost of pipe removal and asbestos abatement up to $2,500.00. Except
as stated above, all premises added to or removed from the Tully’s Premises
under this Section 2.2 shall be in the “AS IS” condition, except that Lessor
shall represent and warrant the environmental condition of each new space
transferred to Lessee as “free and clear” of all unmitigated hazardous materials
and shall provide the appropriate written documentation to Lessee showing that
the added space is “free and clear” of all unmitigated hazardous materials and
identifying any mitigated hazardous materials in such space.

(g) Exhibit C sets forth the Tully’s Premises as provided in the Eighth
Amendment, restated as set forth in Section 2.1 above. As of the Effective

 

Page 3



--------------------------------------------------------------------------------

Date, upon completion of the undertakings set forth in this Tenth Amendment, the
Tully’s Premises shall be as set forth in Exhibit D, attached hereto. The square
footage areas set forth in Exhibit C and Exhibit D are approximations accepted
by the parties for purposes of administering the Lease and any remeasurement of
these premises or recomputation of square footage shall not result in any change
to the amount of Rent or Monthly Operating Expenses payable by Lessee under the
Lease.

2.3. There will be no change in the amount of Rent or Monthly Operating Expenses
payable by Lessee under the Lease as the result of this Tenth Amendment.

2.4. Commencing on the Effective Date, Lessor shall no longer be required to
provide the additional storage area of 5,000 square feet as described in the
Sixth Amendment, and the second paragraph of Section 2.1 of the Sixth Amendment
shall be deleted in its entirety. Commencing on the Effective Date, Lessor shall
no longer be required to provide the additional storage area of 5,000 square
feet as described in the Sixth Amendment, and the second paragraph of
Section 2.1 of the Sixth Amendment shall be deleted in its entirely.

2.5. Lessor agrees that from the date of this amendment it will not lease any
portion of the Property, as defined by Exhibit “A” for the purpose of operating
(i) a strip club, (ii) an adult novelty store whose primary focus is sexually
oriented, (iii) an adult bookstore whose primary focus is sexually oriented, or
(iv) an adult video store whose primary focus is sexually oriented. In
consideration of this restriction, Lessee agrees to participate in any protest
or lobbying efforts, subject to such reasonable costs, to try and prevent or
revise any designation of the general area in which the Property is located as
the designated area in the City of Seattle for latter uses.

2.6. Cell Towers Sublease. Under the Sublease Agreement dated as of April 23,
2004, attached hereto as Exhibit E. Lessee is Sub-Lessor to Cingular Wireless,
as successor Sub-Lessee to AT&T Wireless. Lessee and Lessor wish for Lessee to
assign its interest as Sub-Lessor to Lessor. At its sole expense. Lessor shall
prepare a sub-lease assignment agreement reasonably acceptable to Lessee (the
“Cingular Assignment”). Lessee shall reasonably cooperate in the preparation and
execution of the Cingular Assignment. Lessor shall be entitled to all rentals
received, if any. from Cingular Wireless under the Sublease Agreement after the
effective date of the Cingular Assignment (the “Cingular Effective Date”). As of
the Cingular Effective Date, the space utilized for the AWS Equipment shall be
deleted from the Tully’s Premises and added to the Available Space.

2.7. Signage. Section 2.7 of the Sixth Amendment is amended to append the
following additional provision, effective as of the Effective Date:

In addition, subject to all applicable signage ordinances, laws and regulations.
Lessor agrees that Lessee shall have the exclusive right (but not the
obligation) to paint the exterior of the tower located in building 21 underneath
the Tully’s green “T” sign currently in place (the “Tower”), including (but not
limited to) the use of paint colors which reflect Lessee’s retail or product
trade dress, and Lessee’s logos, graphics and trade marks, which may be modified
from time to time in Lessee’s discretion. Lessor shall have the right to
reasonably approve any changes in the exterior paint design for this

 

Page 4



--------------------------------------------------------------------------------

portion of the building. Notwithstanding the foregoing in the event that Lessor
determines that the Tower requires paint and Lessee does not paint the Tower
within thirty (30) days after notice from Lessor of its desire to have the Tower
painted. Lessor shall have the right to paint the tower to a standard consistent
with the remainder of the Property.

2.8. Repainting Brewery Exterior: Lessor has proposed to repaint the exterior of
substantially all of the buildings within the Property and has requested that
Lessee participate in the cost of such painting. Lessor and Lessee have agreed
to the following with respect to this painting project:

(a) The exterior of all, or substantially all of the buildings within the
Property (but excluding the free-standing retail building with drive-through
facilities to be constructed by Lessor pursuant to the lease agreement dated as
of October 7, 2004, and excluding the brick facings of Buildings 1.2.24 and 26,
which are collectively referred to as the No-paint Surfaces), shall be painted.

(b) The painting shall be done in a professional, first-class workmanlike manner
at times that are practical in Lessor’s reasonable discretion, between October
2005 and June 2006, with the color scheme being materially consistent with
Lessor’s painting plan dated                      furnished to Lessee,

(c) Lessor may utilize its own employees and/or independent contractors to
complete this exterior painting. Lessor will warrant the work (labor and
materials) to Lessee during the Lease term, and any required repainting of such
areas during the Lease term will be at Lessor’s sole expense and will not be
included in Monthly Operating Expenses payable by Lessee under the Lease. Lessee
shall have no responsibility for any other costs related to painting of the
building exteriors in the Project during the remainder of the Lease term, except
for any cost associated with Lessee’s painting of the tower of Building 21 as
provided in Section 2.6 of this Tenth Amendment,

(d) The costs of such painting shall be excluded from Monthly Operating Expenses
payable by Lessee under the Lease,

(c) Lessee shall reimburse Lessor for the total amount of $50,000 for the
exterior painting, payable as provided in this paragraph. Lessee shall reimburse
Lessor a total of $30.000 in monthly payments between October 2005 and June
2006, based on the percentage of the total building surface square footage
exclusive of the No-paint Surfaces which has been painted during each month (so
that all $30,000 would be paid when 100% of the exterior building painting has
been completed). Lessee shall pay the remaining $20.000 to Lessor upon the
completion of the exterior painting to Lessee’s reasonable satisfaction.

 

Page 5



--------------------------------------------------------------------------------

(I) The painting project shall be complete to both parties reasonable
satisfaction no later than June 30, 2006.

3. No Other Changes. Except as modified by this Tenth Amendment and as otherwise
agreed upon herein, all other terms of the Lease, including without limitation
all exhibits thereto. remain unchanged and in full force and effect.

4. Conflict and Construction; Definitions. In the event of any conflict between
the terms of this Tenth Amendment and the terms of the Lease, the terms and
provisions of this Tenth Amendment shall prevail. Capitalized terms not
otherwise defined in this Tenth Amendment shall have the meanings set forth in
the Lease.

5. Successor and Assigns. The terms and provisions of this Tenth Amendment shall
bind and inure to the benefit of Lessor and Lessee and their respective
successors and assigns. This Tenth Amendment may not be assigned by either party
except in connection with an assignment of the Lease in accordance with the
terms of the Lease.

6. Legal Fees and Expenses. Each party will bear its own legal fees and expenses
in connection with this Tenth Amendment.

7. Counterparts; Facsimile. This Tenth Amendment of Lease Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together will constitute one and the same instrument. Executed
counterparts may be executed and transmitted via facsimile and such version
shall be deemed an original.

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Lessor and Lessee have executed this Tenth Amendment
effective as the date set forth above.

 

LESSOR:   LESSEE: RAINIER COMMONS, LLC   TULLY’S COFFEE CORPORATION

By:

  

/s/ Brett Goldfarb

  By:  

/s/ Kristopher S. Galvin

   Brett Goldfarb     KRISTOPHER S. GALVIN

Its:

   Member   Its:   EXECUTIVE VICE PRESIDENT

 

LESSOR:

RAINIER COMMONS, LLC

By:

 

/s/ Herzel Hazan

  HERZEL HAZAN

Its:

  Member

 

Page 7



--------------------------------------------------------------------------------

STATE OF WASHINGTON         )

                                                         ) ss.

COUNTY OF KING                      )

On this 16th day December, 2005, before me personally appeared Brett Goldfarb
the Member of RAINIER COMMONS, LLC, who executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath slated that he was authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

/s/ Peggy L. Pritchard

[NOTARY SEAL OF PEGGY L. PRITCHARD]   PEGGY L. PRITCHARD (Print Name)   Notary
Public in and for the State   of Washington, residing at King County   My
Commission Expires: 1-15-06

STATE OF WASHINGTON         )

                                                         ) ss.

COUNTY OF KING                      )

On this 16th day of December, 2005, before me personally appeared Herzel Hazan
the Member of RAINIER COMMONS, LLC, who executed the within and foregoing
instrument, and acknowledged said instrument to be the free and voluntary act
and deed of said corporation, for the uses and purposes therein mentioned, and
on oath stated that he was authorized to execute said instrument.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

/s/ Peggy L. Pritchard

[NOTARY SEAL OF PEGGY L. PRITCHARD]   PEGGY L. PRITCHARD (Print Name)   Notary
Public in and for the State   of Washington, residing at King County   My
Commission Expires: 1-15-06

 

Page 8



--------------------------------------------------------------------------------

STATE OF WASHINGTON          )

                                                         ) ss.

COUNTY OF KlNG                       )

On this 16th day of December, 2005, before me personally appeared Kristopher S.
Galvin the Exec. Vice President of TULLY’S COFFEE CORPORATION, who executed the
within and foregoing instrument, and acknowledged said instrument to be the free
and voluntary act and deed of said corporation, for the uses and purposes
therein mentioned, and on oath stated that he was authorized to execute said
instrument.

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

/s/ Peggy L. Pritchard

[NOTARY SEAL OF PEGGY L. PRITCHARD]   PEGGY L. PRITCHARD (Print Name)   Notary
Public in and for the State   of Washington, residing at King County   My
Commission Expires: 1-15-06

 

Page 9



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION OF PROPERTY

PARCEL 2

Lots 1 through 6 Block 233. Seattle Tidelands in King County Washington, as
shown on the official maps on file in the Office of the Commissioner of Public
Lands at Olympia, Washington:

TOGETHER WITH Lots 1 through 12 Block 17 Hanford’s Addition to South Seattle,

according to the plat thereof recorded in Volume 1 of Plats, page 37, in King

County, Washington;

TOGETHER WITH ALL of vacated alley in said Block 17, as vacated under City of

Seattle Ordinance No. 38522:

TOGETHER WITH Lots 1 through 12 Block 16. Hanford’s Addition to South Seattle,

according to the plat thereof recorded in Volume 1 of Plats, page 37, in King

County, Washington:

TOGETHER WITH ALL of vacated alley in said Blocks 16, as vacated under City of

Seattle Ordinance No. 38521;

TOGETHER WITH ALL of vacated South Winthrop Street between said Blocks 16 and

17, as vacated under City of Seattle Ordinance No. 38522;

TOGETHER WITH that portion of vacated South Hanford Street adjoining Block 16,

as vacated under City of Seattle Ordinance No. 69571 and would attach by

operation of law;

TOGETHER WITH that portion of vacated Tenth Avenue South, as vacated under City

of Seattle Ordinance No. 95836, and described as follows:

BEGINNING at the intersection of the production south of the East line of Block
16 of said Plat of Hanford’s Addition to South Seattle and the Westerly
right-of-way line of the Seattle Freeway (Primary State Highway No. 1); thence
Northerly along said Westerly right-of-way line to the production east of the
North line of Lot 12, Block 17 of said plat; thence West along said produced
line to the East line of Block 17; thence South along said East line and the
same produced and along the East line of Block 16 to the POINT OF BEGINNING;
EXCEPT from the above described Parcel 2 any portion lying within the Northern
Pacific Railway Company right-of-way; EXCEPT that portion as conveyed to the
State of Washington for Primary State Highway No. 1 by deed recorded under
Recording No. 6199964.

 

Page 10



--------------------------------------------------------------------------------

EXHIBIT B

AMENDMENTS TO THE LEASE AGREEMENT

AMENDMENTS TO THE ORIGINAL LEASE

1. First Lease Amendment dated December 17, 1999, entered into between KCL and
Lessee:

2. Second Lease Amendment dated June 6, 2000, entered into between KCL and
Lessee:

3. Third Lease Amendment dated November 7, 2000, entered into between KCL and
Lessee:

4. Fourth Lease Amendment dated February 21, 2001, entered into between KCL and
Lessee; and

5. Fifth Lease Amendment dated November 1, 2002, entered into between KCL and
Lessee.

AMENDMENTS BETWEEN LESSEE AND LESSOR

1. Sixth Amendment to Lease Agreement dated as of June 26, 2003, entered into
between Lessor and Lessee and effective as of July 17, 2003.

2. Seventh Amendment to Lease Agreement dated as of July 23, 2004, entered into
between Lessor and Lessee.

3. Eighth Amendment to Lease Agreement dated as of October 7, 2004, entered into
between Lessor and Lessee.

4. Ninth Amendment to Lease Agreement dated as of October 7, 2004, entered into
between Lessor and Lessee,

 

Page 11



--------------------------------------------------------------------------------

EXHIBIT C

Restated Exhibit D to Eighth Amendment to Lease Agreement

Premises after Eight Amendment to Lease

 

Page 12



--------------------------------------------------------------------------------

LOGO [g77413img_07.jpg]

 

Page 13



--------------------------------------------------------------------------------

EXHIBIT D

Premises after Tenth Amendment of Lease

LOGO [g77413img_08.jpg]

 

Page 14



--------------------------------------------------------------------------------

EXHIBIT E

SUBLEASE AGREEMENT

Between Tully’s Coffee Corporation as “Sublandlord” and Cingular Wireless as

successor “Tenant” to AT&T Wireless dated April 30, 2004

 

Page 15



--------------------------------------------------------------------------------

SUBLEASE AGREEMENT

THIS SUBLEASE AGREEMENT (“Agreement”), dated as of the date below, is entered
into by Tully’s Coffee Corporation, a Washington Corporation, having a mailing
address of 3100 Airport Way South, Seattle, WA 98134 (hereinafter referred to as
“Sublandlord”) and AT&T Wireless Services of Washington, LLC, an Oregon limited
liability company d/b/a AT&T Wireless, by AT&T Wireless Services, Inc., a
Delaware corporation, its member, having a mailing address of PO Box 2088,
Rancho Cordova, CA 95741-2088 (hereinafter referred to as “Subtenant”).

BACKGROUND

Sublandlord leases portions of that certain plot, parcel or tract of land,
together with all rights and privileges arising in connection therewith, located
at 3100 Airport Way South, City of Seattle, in the County of King, State of
Washington (collectively, the “Property”) from Rainier Commons LLC, a Washington
limited liability company having a mailing address of 1420 Fifth Avenue, Suite
3400, Seattle, WA 98101 (hereinafter referred to as “Landlord”). Sublandlord
leases the Property pursuant to that certain lease between Sublandlord and
Landlord (as successor in interest to Kent Central LLC’) dated as of August 16,
1999, as modified by certain amendments thereto (the “1999 Lease”). Subtenant
presently uses a portion of the Property in connection with its federally
licensed communications business pursuant to an Option and Sublease Agreement
dated as of December 21, 2001, between and among Sublandlord and Subtenant (the
“2001 Sublease”). Subtenant and Sublandlord wish to remove the equipment of
Subtenant that is currently located on the Property pursuant to the 2001
Sublease and terminate the 2001 Sublease as of the effective date of this
Agreement. Subtenant desires to use a portion of the Property in connection with
its federally licensed communications business and to relocate the existing
equipment or locate new equipment in that portion of the Property. Sublandlord
desires to grant to Subtenant the right to use a portion of the Property in
accordance with this Agreement. Landlord desires for the relocation of
Subtenant’s property within the Property, and desires to give its consent to the
Agreement.

The parties agree as follows:

1. LEASE OF PREMISES. Sublandlord leases to Subtenant portions of the Property
consisting of (a) a room/cabinet/ground area space of approximately one hundred
sixty (160) square feet; and (b) space on the roof of the building as described
on attached Exhibit 1 (collectively, the “Premises”).

2. PERMITTED USE. Subtenant may use the Premises for the transmission and
reception of communications signals and the installation, construction,
maintenance, operation, repair, replacement and upgrade of its communications
fixtures and related equipment, cables, accessories and improvements, which may
include a suitable support structure, associated antennas, equipment shelters or
cabinets and fencing and any other items necessary to the successful and secure
use of the Premises (collectively, the “Communication Facility”), as well as the
right, to review title on the Property, provided that prior to installing any
such equipment Subtenant must obtain Sublandlord’s prior written consent as to
the type of equipment, its location and suitability for the Property, which
consent shall not be unreasonably withheld; Subtenant further has the right,
with Sublandlord’s prior written consent, to add, modify and/or replace
equipment in order to be in compliance with any current or future federal, state
or local mandated application, including, but not limited to, emergency 911
communication services, at no additional cost to Sublandlord (collectively, the
“Permitted Use”). Sublandlord and Subtenant agree that the Communication
Facility will be described on Exhibit 1. If Exhibit 1 includes drawings of the
initial installation of the Communication Facility. Sublandlord’s execution of
this Agreement will signify Sublandlord’s approval of



--------------------------------------------------------------------------------

Exhibit I, Subtenant has the right to install and operate transmission cables
from the equipment shelter or cabinet to the antennas, electric lines from the
main feed to the equipment shelter or cabinet and communication lines from the
main entry point to the equipment shelter or cabinet and to make Property
improvements, alterations upgrades or additions appropriate for Subtenant’s use
subject to Sublandlords prior written consent as to the location, size and
suitability of each of the latter to the Property (“Subtenant Changes”).
Subtenant Changes include the right to construct a fence around the Premises and
undertake any other appropriate means to secure the Premises as long as such
changes to not interfere with the use of the Property by Sublandlord or any
other Subtenant of Sublandlords. Subtenant agrees to comply with all applicable
governmental laws, rules, statutes and regulations, relating to us use of the
Communication Facility on the Property. Subtenant may modify, supplement,
replace, upgrade, expand the equipment, increase the number of antennas or
relocate the Communication Facility within the Premises at any time during the
term of this Agreement only with the prior written consent of Sublandlord.
Subtenant will only be allowed to make such alterations to the Property in order
to accomplish Subtenant’s Changes or to insure that Subtenant’s Communication
Facility complies with all applicable federal, state or local laws, rules or
regulations if approved by Sublandlord in writing. Subtenant agrees that at the
request of Sublandlord, and at Sublandlord’s expense, Subtenant shall move any
and all of the Communications Facility requested by Sublandlord to be moved to a
location chosen by Sublandlord and reasonably acceptable to Subtenant to
accommodate Sublandlord’s use of the Property.

3. TERM.

(a) The initial lease term will be five (5) years (“Initial Term”), commencing
upon the Commencement Date, as defined below. The Initial Term will terminate on
the last day of the month in which the fifth (5th) annual anniversary of the
Commencement Date occurs.

(b) Subtenant shall have the option to renew this Agreement for two
(2) additional terms of five (5) years each (each five (5) year term shall be
defined as the “Extension Term”), upon the same terms and conditions as provided
in this Agreement. Each Extension Term shall be subject to automatic renewal
unless the Subtenant notifies the Sublandlord in writing of Subtenant’s
intention not to renew this Agreement at least sixty (60) days prior to the
expiration of the then existing term.

(c) If Subtenant remains in possession of the Premises after the termination or
expiration of this Agreement then Subtenant will be deemed to be occupying the
Premises on a month-to-month basis (the “Holdover Term”), subject to the terms
and conditions of this Agreement. Rent during such Holdover Term shall be 125%
of the monthly rental amount which is being paid at the end of the immediately
preceding Term, unless Sublandlord consents in writing to the Holdover Term in
which event shall be the amount being paid at the end of the immediately
proceeding Term.

(d) The Initial Term, the Extension Term and the Holdover Term are collectively
referred to as the Term (“Term”).

4. RENT.

(a) Commencing on the date that Subtenant commences construction (the
“Commencement Date”), Subtenant will pay the Sublandlord a monthly rental
payment of Eight Hundred and No/100 Dollars ($800.00), (“Rent”), at the address
set forth above, on or before the fifth (5th) day of each calendar month in
advance. Rent will be prorated for any partial month. The initial Rent payment
will be forwarded by Subtenant to Sublandlord within thirty (30) days after the
Commencement Date.

(b) Beginning in year one (1) of the first Extension Term, the monthly Rent
shall increase to One Thousand Five Hundred and No/100 Dollars ($1,500.00) and
shall remain at that rate for the length of the first Extension Term.

(c) In year one (1) of each successive Extension Terms, the monthly Rent will
increase by ten percent (10%) over the Rent paid during the previous Extension
Term.

5. APPROVALS.

 

2



--------------------------------------------------------------------------------

(a) Sublandlord agrees that Subtenant’s ability to use the Premises is
contingent upon the suitability of the Premises for Subtenant’s Permitted Use
and Subtenant’s ability to obtain all governmental licenses, permits, approvals
or other relief required of or deemed necessary or appropriate by Subtenant for
its use of the Premises including without limitation applications for zoning
variances, zoning ordinances, amendments, special use permits, and construction
permits (collectively, the “Governments Approvals”). Once Landlord and
Sublandlord’s written consent is obtained for the Subtenant’s proposed
Communication Facility. Sublandlord authorizes Subtenant to prepare, execute and
file all required applications to obtain Government Approvals for Subtenant’s
Permitted Use under this Agreement and agrees to reasonably assist Subtenant
with such applications. In addition. Subtenant shall have the right to initiate
the ordering and/or scheduling of necessary utilities.

(b) Subtenant has the right to obtain a title report or commitment for a
leasehold title policy from a title insurance company of its choice and to have
the Property surveyed by a surveyor of Subtenant’s choice. In the event
Subtenant determines, in its sole discretion, due to the title report results or
survey results, that the condition of the Premises is unsatisfactory, Subtenant
will have the right to terminate this Agreement upon notice to Sublandlord. All
costs of the title report or commitment shall be Subtenant’s.

(c) Subtenant may also perform and obtain, at Subtenant’s sole cost and expense,
engineering procedures, environmental investigation or other tests or reports
on, over, and under the Property, necessary to determine if the Subtenant’s use
of the Premises will be compatible with Subtenant’s engineering specifications,
system, design, operations or Government Approvals.

6. TERMINATION. This Agreement may be terminated, without penalty or further
liability, as follows:

(a) by Subtenant or Sublandlord on thirty (30) days prior written notice, if the
other party remains in default under Paragraph 15 Default and Right to Cure of
this Agreement after the applicable cure periods;

(b) by Subtenant upon written notice to Sublandlord, if Subtenant is unable to
obtain, or maintain, any required approval(s) or the issuance of a license or
permit by any agency, board, court or other governmental authority necessary for
the construction or operation of the Communication Facility as now and hereafter
intended by Subtenant; or if Subtenant determines in its sole discretion that
the cost of obtaining or retaining the same is commercially unreasonable; or

(c) by Subtenant on ninety (90) days prior written notice for any reason, so
long as Subtenant pays Sublandlord a termination fee equal to six (6) months
Rent, at the then current rate, provided, however, that no such termination fee
will be payable on account of the termination of this Agreement by Subtenant
under any one or more of Paragraphs 5(b) Approvals, 6(a) Termination, 6(b)
Termination, 8 Interference, 11(d) Environmental 18 Severability, 19
Condemnation or 20 Casualty of this Agreement.

7. INSURANCE. Subtenant will carry during the Term, at its own cost and expense,
the following insurance: (i) “All Risk” property insurance for its property’s
replacement cost; (ii) commercial general liability insurance with a minimum
limit of liability of $2,500,000 combined single limit for bodily injury or
death/property damage arising out of any one occurrence; and (iii) Workers’
Compensation Insurance as required by law. It is understood and agreed that the
coverage afforded by Subtenant’s commercial general liability insurance also
applies to Sublandlord as an additional insured, but only with respect to
Sublandlord’s liability arising out of its interest in the Property.

8. INTERFERENCE.

(a) Where there are existing radio frequency user(s) on the Property, the
Sublandlord will provide Subtenant with a list of all existing radio frequency
user(s) on the Property to allow Subtenant to evaluate the potential for
interference. Subtenant warrants that its use of the Premises will not interfere
with existing radio frequency user(s) on the Property so disclosed by
Sublandlord as long as the existing radio frequency user(s) operate and continue
to operate within their respective frequencies and in accordance with all
applicable laws and regulations.

 

3



--------------------------------------------------------------------------------

(b) Sublandlord will not use, nor will Sublandlord permit its employees,
Subtenants, licensees, invitees or agents to use any portion of the Property in
any way which interferes with the operations of Subtenant or the rights of
Subtenant under this Agreement provided that Sublandlord and Landlord may lease
other portions of each of their Property to other telecommunications companies
which shall be deemed not to interfere with Subtenant’s use of the Premises so
long as all of such telecommunications companies continue to complv with all
applicable laws and regulations. Sublandlord will cause such interference to
cease within twenty-four (24) hours after receipt of notice of interference from
Subtenant. In the event any such interference does not cease within the
aforementioned cure period then the parties acknowledge that Subtenant will
suffer irreparable injury, and therefore, Subtenant will have the right, in
addition to any other rights that it may have at law or in equity, for
Sublandlord’s breach of this Agreement, to elect to enjoin such interference or
to terminate this Agreement upon notice to Sublandlord.

9. INDEMNIFICATION.

(a) Subtenant agrees to indemnify, defend and hold Sublandlord harmless from and
against any and all injury, loss, damage or liability (or any claims in respect
of the foregoing), costs or expenses (including reasonable attorneys’ fees and
court costs) arising directly from the installation, use, maintenance, repair or
removal of the Communication Facility or Subtenant’s breach of any provision of
this Agreement, except to the extent attributable to the negligent or
intentional act or omission of Sublandlord, its employees, agents or independent
contractors.

(b) Sublandlord agrees to indemnify, defend and hold Subtenant harmless from and
against any and all injury, loss, damage or liability (or any claims in respect
of the foregoing), costs or expenses (including reasonable attorneys’ fees and
court costs) arising directly from the actions or failure to act of Sublandlord
or its employees or agents, or Sublandlord’s breach of any provision of this
Agreement, except to the extent attributable to the negligent or intentional act
or omission of Subtenant, its employees, agents or independent contractors.

(c) Notwithstanding anything to the contrary in this Agreement, Subtenant and
Sublandlord each waives any claims that each may have against the other with
respect to consequential, incidental or special damages.

10. WARRANTIES.

(a) Subtenant and Sublandlord each acknowledge and represent that it is duly
organized, validly existing and in good standing and has the right, power and
authority to enter into this Agreement and bind itself hereto through the party
set forth as signatory for the party below.

(b) Sublandlord represents and warrants that: (i) Sublandlord controls the
Property and structure by lease or license; (ii) as long as Subtenant is not in
default: then Sublandlord grants to Subtenant sole, actual, quiet and peaceful
use, enjoyment and possession of the Premises; (iii) Sublandlord’s execution and
performance of this Agreement will not violate any laws, ordinances, covenants
or the provisions of any mortgage, lease or other agreement binding on the
Sublandlord; and (iv) if the Property is or becomes encumbered by a deed to
secure a debt, mortgage or other security interest, Sublandlord will use best
efforts to provide promptly to Subtenant a mutually agreeable Subordination,
Non-Disturbance and Attornment Agreement.

11. ENVIRONMENTAL.

(a) Sublandlord and Subtenant agree that each will be responsible for compliance
with any and all environmental and industrial hygiene laws, including any
regulations, guidelines, standards, or policies of any governmental authorities
regulating or imposing standards of liability or standards of conduct with
regard to any environmental or industrial hygiene condition or other matters as
may now or at any time hereafter be in effect, that are now or were related to
that party’s activity conducted in or on the Property.

(b) Sublandlord and Subtenant agree to hold harmless and indemnify the other
from, and to assume all duties, responsibilities and liabilities at the sole
cost and expense of the indemnifying party for, payment of penalties, sanctions,
forfeitures, losses, costs, or damages, and for responding to any action,
notice, claim, order, summons, citation, directive, litigation, investigation or
proceeding which is related to (i) the indemnifying party’s

 

4



--------------------------------------------------------------------------------

failure to comply with any environmental or industrial hygiene law, including
without limitation any regulations, guidelines, standards or policies of any
governmental authorities regulating or imposing standards of liability or
standards of conduct with regard to any environmental or industrial hygiene
conditions or matters as may now or hereafter be in effect, or (ii) any
environmental or industrial hygiene conditions that arise out of or are in any
way related to the condition of the Property and activities conducted by the
party thereon, unless the environmental conditions are caused by the other
party.

(c) The indemnifications of this Paragraph 11 Environmental specifically include
reasonable costs, expenses and fees incurred in connection with any
investigation of Property conditions or any clean-up, remediation, removal or
restoration work required by any governmental authority. The provisions of this
Paragraph 11 Environmental will survive the expiration or termination of this
Agreement.

(d) In the event Subtenant becomes aware of any hazardous materials on the
Property, or any environmental or industrial hygiene condition or matter
relating to the Property that, in Subtenant’s sole determination, renders the
condition of the Premises or Property unsuitable for Subtenant’s use, or if
Subtenant believes that the leasing or continued leasing of the Premises would
expose Subtenant to undue risks government action, intervention or third-party
liability, Subtenant will have the right, in addition to any other rights it may
have at law or in equity, to terminate the Agreement upon notice to Sublandlord.

12. ACCESS. At all times throughout the Term of this Agreement, and at no
additional charge to Subtenant, Subtenant and its employees, agents, and
subcontractors, will have twenty-four (24) hour per day, seven (7) day per week
pedestrian and vehicular access to and over the Property, from an open and
improved public road to the Premises which may change from time to time, for the
installation, maintenance and operation of the Communication Facility and any
utilities serving the Premises and Sublandlord grants to Subtenant an easement
for such access. Sublandlord agrees to give Subtenant reasonable advance notice
of any change of access to the Premises, and agrees that said such change of
access shall at all times provide Tenant with reasonable access to the Premises.
In the event any public utility is unable to use the access or easement provided
to Subtenant then the Sublandlord agrees to grant additional access or an
easement either to Subtenant or to the public utility, for the benefit of
Subtenant, at no cost to Subtenant.

13. REMOVAL/RESTORATION. All portions of the Communication Facility brought onto
the Property by Subtenant will be and remain Subtenant’s personal property and,
at Subtenant’s option, may be removed by Subtenant at any time during the Term.
Sublandlord covenants and agrees that no part of the Communication Facility
constructed, erected or placed on the Premises by Subtenant will become, or be
considered as being affixed to or a part of, the Property, it being the specific
intention of the Sublandlord that all improvements of every kind and nature
constructed, erected or placed by Subtenant on the Premises will be and remain
the property of the Subtenant and may be removed by Subtenant at any time during
the Term. At the earlier of the expiration or termination of this Agreement,
Subtenant shall be required to remove from the Premises and the Property any
foundations, underground utilities, and the Communication Facility and restore
the Property to its condition prior to the installation of such foundations,
utilities and Communication Facility, normal wear and tear and loss by casualty
or other causes beyond the control of Subtenant excepted.

14. MAINTENANCE/UTILITIES.

(a) Subtenant will keep and maintain the Premises and Communication Facility in
good condition, reasonable wear and tear and damage from the elements excepted.
If Subtenant fails to maintain, repair or replace the Premises as required by
this section, Sublandlord may, upon ten (10) days’ prior notice to Subtenant
(except that no notice shall be required in the case of an emergency), enter the
Premises and perform such maintenance or repair (including replacement, as
needed) on behalf of Subtenant. In such case, Subtenant shall reimburse
Sublandlord for all costs reasonably incurred in performing such maintenance or
repair, plus ten percent (10%), immediately upon demand. Sublandlord will
maintain and repair the Property and access thereto, in good and tenantable
condition, subject to reasonable wear and tear and damage from the elements.

 

5



--------------------------------------------------------------------------------

(b) Subtenant will be responsible for paying when due all utilities charges for
electricity, telephone service or any other utility used or consumed by
Subtenant on the Premises. In the event Subtenant cannot secure its own metered
electrical supply. Subtenant will have the right at its own cost and expense, to
submeter from the Sublandlord. When submetering is necessary and available,
Sublandlord will read the meter on a monthly or quarterly basis and provide
Subtenant with the necessary usage data in a timely manner to enable Subtenant
to compute such utility charges. Failure by Sublandlord to perform this function
will limit utility fee recovery by Sublandlord to a 12-month period. Sublandlord
will reasonable cooperate with any utility company requesting an easement over,
under and across the Property in order for the utility company to provide
service to the Subtenant. Sublandlord will not be responsible for interference
with, interruption of or failure, beyond the reasonable control of Sublandlord,
of such services to be furnished or supplied by Sublandlord.

15. DEFAULT AND RIGHT TO CURE.

(a) The following will be deemed a default by Subtenant and a breach of this
Agreement: (i) non-payment of Rent if such Rent remains unpaid for more than ten
(10) days after receipt of written notice from Sublandlord of such failure to
pay; or (ii) Subtenant’s failure to perform any other term or condition under
this Agreement within thirty (30) days after receipt of written notice from
Sublandlord specifying the failure. No such failure, however, will be deemed to
exist if Subtenant has commenced to cure such default within such period and
provided that such efforts are prosecuted to completion with reasonable
diligence. Delay in curing a default will be excused if due to causes beyond the
reasonable control of Subtenant. If Subtenant remains in default beyond any
applicable cure period, Sublandlord will have the right to exercise any and all
rights and remedies available to it under law and equity.

(b) The following will be deemed a default by Sublandlord and a breach of this
Agreement. Sublandlord’s failure to perform any term, condition or breach of any
warranty or covenant under this Agreement within thirty (30) days after receipt
of written notice from Subtenant specifying the failure. No such failure,
however, will be deemed to exist if Sublandlord has commenced to cure the
default within such period and provided such efforts are prosecuted to
completion with reasonable diligence. Delay in curing a default will be excused
if due to causes beyond the reasonable control of Sublandlord. If Sublandlord
remains in default beyond any applicable cure period, Subtenant will have the
right to exercise any and all rights available to it under law and equity,
including the right to cure Sublandlord’s default and to deduct the costs of
such cure from any monies due to Sublandlord by Subtenant.

16. ASSIGNMENT/SUBLEASE. Subtenant will have the right to assign, sell or
transfer its interest under this Agreement without the approval or consent of
Landlord, to Subtenant’s principal, affiliates, subsidiaries, subsidiaries of
its principal or to any entity which acquires all or substantially all of
Subtenant’s assets in the market defined by the Federal Communications
Commission (“FCC”) in which the Property is located by reason of merger,
acquisition or other business reorganization. Subtenant may not otherwise assign
this Agreement without Sublandlord’s prior written consent. Upon any assignment
permitted by this Agreement, Subtenant will not be relieved of any future
performance, liabilities or obligations under this Agreement unless the assignee
has the financial capability to fulfill all of the obligations under the
Agreement, is licensed by the FCC to operate the Communication Facility and
assumes all liabilities and obligations of Subtenant hereunder.

17. NOTICES. All notices, requests, demands and communications hereunder will be
given by first class certified or registered mail, return receipt requested, or
by a nationally recognized overnight courier, postage prepaid, to be effective
when properly sent and received, refused or returned undelivered. A copy of all
notices hereunder to one of the other two parties will also be given to the
other one of the two parties. Notices will be addressed to the parties as
follows:

 

If to Subtenant:    AT&T Wireless Lease Administration    c/o Wireless Asset
Management

 

6



--------------------------------------------------------------------------------

   Re: AWS Cell Site #: SC87: Cell Site Name: Tully’s    PO Box 2088    Rancho
Cordova CA 95741-2088 with a copy to:    AT&T Wireless    Attn.: Legal
Department    Re: AWS Cell Site #: SC87: Cell Site Name: Tully’s    8645 154th
Avenue NE    Redmond WA 98052 If to Sublandlord:    Tully’s Coffee Corporation
   Attn: President    3100 Airport Way So.    Seattle, WA 98134 If to Landlord:
   Rainier Commons LLC    1420 Fifth Avenue, Suite 2625    Seattle, WA 98101
with a copy to:    Philip Roberts    Ryan, Swanson, & Cleveland, PLLC    1201
Third Avenue, Suite 3400    Seattle, WA 98101

Any party hereto may change the place for the giving of notice to it by thirty
(30) days written notice to the other parties as provided herein.

18. SEVERABILITY. If any term or condition of this Agreement is found
unenforceable, the remaining terms and conditions will remain binding upon the
parties as though said unenforceable provision were not contained herein.
However, if the invalid, illegal or unenforceable provision materially affects
this Agreement then the Agreement may be terminated by either party on ten
(10) business days prior written notice to the other party hereto.

19. CONDEMNATION. In the event Sublandlord receives notification of any
condemnation proceedings affecting the Property, Sublandlord will provide notice
of the proceeding to Subtenant within forty-eight (48) hours. If a condemning
authority takes all of the Property, or a portion sufficient, in Subtenant’s
reasonable determination, to render the Premises unsuitable for Subtenant, this
Agreement will terminate as of the date the title vests in the condemning
authority. The parties will each be entitled to pursue their own separate awards
in the condemnation proceeds, which for Subtenant will include, where
applicable, the value of its Communication Facility, moving expenses, prepaid
Rent, and business dislocation expenses, provided that any award to Subtenant
will not diminish Sublandlord’s recovery. Subtenant will be entitled to
reimbursement for any prepaid Rent on a prorata basis.

20. CASUALTY. Sublandlord will provide notice to Subtenant of any casualty
affecting the Property within forty-eight (48) hours of the casualty. If any
part of the Communication Facility or Property is damaged by fire or other
casualty so as to render the Premises unsuitable, in Subtenant’s sole
determination, then Subtenant may terminate this Agreement by providing written
notice to the Sublandlord, which termination will be effective as of the date of
such damage or destruction. Upon such termination, Subtenant will be entitled to
collect all insurance proceeds payable to Subtenant on account thereof and to be
reimbursed for any prepaid Rent on a prorata basis.

 

7



--------------------------------------------------------------------------------

21. WAIVER OF LANDLORD’S AND SUBLANDLORD’S LIENS. Landlord and Sublandlord each
waive any and all lien rights it may have statutory or otherwise, concerning the
Communication Facility or any portion thereof. The Communication Facility shall
be deemed personal property for purposes of this Agreement, regardless of
whether any portion is deemed real or personal property under applicable law and
Sublandlord and Landlord consent to Subtenant’s right to remove all or any
portion of the Communication Facility from time to time in Subtenant’s sole
discretion and without Landlord or Sublandlord’s consent.

22. MISCELLANEOUS.

(a) Amendment/Waiver. This Agreement cannot be amended, modified or revised
unless done in writing and signed by an authorized agent of the Sublandlord and
an authorized agent of the Subtenant. No provision may be waived except in a
writing signed by both parties.

(b) Memorandum/Short Form Lease. Either party will, at any time upon fifteen
(15) business days prior written notice from the other, execute, acknowledge and
deliver to the other a recordable Memorandum or Short Form of Lease. Either
party may record this Memorandum or Short Form of Lease at any time, in its
absolute discretion.

(c) Bind and Benefit. The terms and conditions contained in this Agreement will
run with the Property and bind and inure to the benefit of the parties, their
respective heirs, executors, administrators, successors and assigns.

(d) Entire Agreement. This Agreement and the exhibits attached hereto, all being
a part hereof, constitute the entire agreement of the parties hereto and will
supersede all prior offers, negotiations and agreements with respect to the
subject matter of this Agreement.

(e) Governing Law. This Agreement will be governed by the laws of the state in
which the Premises are located, without regard to conflicts of law.

(f) Interpretation. Unless otherwise specified, the following rules of
construction and interpretation apply: (i) captions are for convenience and
reference only and in no way define or limit the construction of the terms and
conditions hereof; (ii) use of the term “including” will be interpreted to mean
“including but not limited to”; (iii) whenever a party’s consent is required
under this Agreement, except as otherwise stated in the Agreement or as same may
be duplicative, such consent will not be unreasonably withheld, conditioned or
delayed; (iv) exhibits are an integral part of the Agreement and are
incorporated by reference into this Agreement; (v) use of the terms
“termination” or “expiration” are interchangeable; and (vi) reference to a
default will take into consideration any applicable notice, grace and cure
periods.

(g) Estoppel. Either party will, at any time upon twenty (20) business days
prior written notice from the other execute, acknowledge and deliver to the
other a statement in writing (i) certifying that this Agreement is unmodified
and in full force and effect (or if modified, stating the nature of such
modification and certifying this Agreement, as so modified, is in full force and
effect) and the date to which the Rent and other charges are paid in advance, if
any, and (ii) acknowledging that there are not, to such party’s knowledge, any
uncured defaults on the part of the other party hereunder, or specifying such
defaults if any are claimed. Any such statement may be conclusively relied upon
by any prospective purchaser or encumbrancer of the Premises. The requested
party’s failure to deliver such a statement within such time will be
conclusively relied upon by the requesting party that (i) this Agreement is in
full force and effect, without modification except as may be properly
represented by the requesting party, (ii) there are no uncured defaults in
either party’s performance, and (iii) no more than one month’s Rent has been
paid in advance.

(h) No Electronic Signatures/No Option. The submission of this Agreement to any
party for examination or consideration does not constitute an offer, reservation
of or option for the Premises based on the terms set forth herein. This
Agreement will become effective as a binding Agreement only upon the handwritten
legal execution, acknowledgment and delivery hereof by Sublandlord and Subtenant
and the handwritten legal execution of the consent hereto by Landlord.

 

8



--------------------------------------------------------------------------------

(i) Attorneys’ Fees. If there is any legal proceeding between Sublandlord or
Subtenant arising from this Agreement, the unsuccessful party to such action or
proceeding shall pay to the prevailing party all costs and expenses, including
reasonable attorney’s fees and disbursements, incurred by such prevailing party
in such action or proceeding and in any appeal in connection therewith. If such
prevailing party recovers a judgment in any such action, proceeding or appeal,
such costs expenses and attorney’s fees and disbursements shall be included in
and as a part of such judgment.

(j) As soon as reasonably practicable, but no later than ten (10) days after the
completion of the construction and installation of the Communication Facility,
Subtenant shall discontinue use of the communication facility that is presently
on the Property pursuant to the 2001 Sublease. As soon as reasonably
practicable, but no later than thirty (30) days after the completion of the
construction and installation of the Communication Facility, Subtenant shall
remove all portions of the communication facility that is presently on the
Property pursuant to the 2001 Sublease, and shall provide written notice to
Sublandlord when such removal has been completed. Subtenant shall continue to
pay rental under the 2001 Sublease to Sublandlord until such removal has been
completed. Effective upon the removal of all portions of such communication
facility and Sublandlord’s receipt of Subtenant’s notice regarding completion of
the removal, the 2001 Sublease shall be terminated, and all rights and
obligations of the parties under the 2001 Sublease will be extinguished except
that the rights and obligations of the parties under Sections 8, 10, 12, 13, and
21 of the 2001 Sublease will survive the termination of the 2001 Sublease. If
Subtenant does not remove all portions of the communication facility that is
presently on the Property pursuant to the 2001 Sublease within the time period
provided by this section, Subtenant shall pay to Sublandlord additional rental
in the amount of $100 per day for each day starting with the 31st day after the
completion and installation of the Communication Facility, in addition to any
amounts required under this Agreement and the 2001 Sublease.

(k) If Sublandlord terminates its interest in any portion of the Premises, or if
Sublandlord ceases to be obligated under the Agreement, Subtenant agrees to
attorn to Landlord with respect to the entire Premises, and Landlord agrees to
recognize the Subtenant’s right to occupy the Premises and agrees not to disturb
Tenant’s tenancy under the Agreement. Subtenant, which attornment shall be
pursuant exclusively to the terms and conditions contained in this Agreement.

(l) Notwithstanding any provision herein to the contrary, Sublandlord, Subtenant
and Landlord agree that upon an expiration or termination of the 1999 Lease
(“1999 Lease Termination”), and provided that this Agreement is in effect and
Subtenant is not in default hereunder, Sublandlord shall be deemed to have
assigned this Agreement to Landlord and, as of the date of such 1999 Lease
Termination, Landlord shall become the Sublandlord under the Agreement as if the
Agreement were, executed between Landlord and Subtenant, and Tully’s Coffee
Corporation shall be fully released and thereafter shall have no liability
whatsoever under this Agreement.

[SIGNATURES APPEAR ON THE NEXT PAGE.)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement so be effective as of
the last date written below.

 

“SUBLANDLORD” Tully’s Coffee Corporation By:  

/s/ Kristopher S. Galvin

Print Name:   KRISTOPHER S GALVIN Its:   VICE PRESIDENT Date:   4-23-04

 

“SUBTENANT”

AT&T Wireless Services of Washington, LLC,

A Delaware limited liability company,

d/b/a AT&T Wireless

By:

 

AT&T Wireless Services, Inc., a

Delaware corporation its Member

By:  

/s/ Richard L. Sullivan

Print Name:   RICHARD L. SULLIVAN Its:   Regional Real Estate MRR Date:  
4/30/04      

THE UNDERSIGNED HEREBY CONSENT TO THE FOREGOING SUBLEASE WITHOUT RELEASING
SUBLANDLORD OR OTHERWISE AFFECTING ANY OBLIGATIONS OR LIABILITIES OF SUBLANDLORD
UNDER THE 1999 LEASE EXCEPT AS SPECIFICALLY SET FORTH IN THIS SUBLEASE.

 

“LANDLORD” Rainier Commons LLC By:  

 

Print Name:  

 

Its:  

 

Date:  

 

[ACKNOWLEDGMENTS APPEAR ON THE NEXT PAGE.]

 

10



--------------------------------------------------------------------------------

“LANDLORD”

Rainier Commons LLC

By:  

 

Print Name:  

 

Its:  

 

Date:  

 

LANDLORD ACKNOWLEDGMENT

STATE OF                                  )

                                                      ) ss:

COUNTY OF                              )

On the          day of         , 200  , before me personally appeared
                    , and acknowledged under oath that he is the
                     of                                  of
                                 the                                  named in
the attached instrument, and as such was authorized to execute this instrument
on behalf of the                     .

 

__________________________________________ Notary Public My Commission
Expires: _____________________



--------------------------------------------------------------------------------

LANDLORD ACKNOWLEDGMENT

STATE OF                                 )

                                                     ) ss:

COUNTY OF                             )

On the              day of             , 2004, before me personally appeared
                    , and acknowledged under oath that he is the
                                 of                                 , the
                                 named in the attached instrument, and as such
was authorized to execute this instrument on behalf of the
                                .

Place Notary Stamp Within Box            Notary Public:



--------------------------------------------------------------------------------

SUBTENANT ACKNOWLEDGMENT

STATE OF COLORADO         )

                                                    ) ss:

COUNTY OF ADAMS             )

I CERTIFY that on April 30, 2004 Richard L. Sullivan personally came before me
and this person acknowledged under oath to my satisfaction, that:

(a) this person signed, sealed and delivered the attached document as Program
Manager of AT&T Wireless Services, Inc., a corporation of the State of Delaware,
which is the member of AT&T Wireless Services of Washington, LLC, the limited
liability company named in this document;

(b) this document was signed and delivered by the corporation as its voluntary
act and deed, as the member of the limited liability company, on behalf of said
limited liability company.

 

[NOTARY SEAL OF MAUREEN R. MARTINEZ]   Notary Public: Maureen R. Martinez   My
Commission Expires: March 20, 2005

SUBLAND: ORD ACKNOWLEDGMENT

STATE OF WASHINGTON               )

                                                               ) ss:

COUNTY OF KING                            )

On the 23rd day of APRIL, 2004 before me personally appeared KRISTOPHER S.
GALVIN and acknowledged under oath that he is the VICE PRESIDENT of TULLY’S
COFFEE CORPORATION, the CORPORATION named in the attached instrument, and as
such was authorized to execute this instrument on behalf of the CORPORATION.

 

[NOTARY SEAL OF PEGGY L. PRITCHARD]   Notary Public:   

/s/ Peggy L. Pritchard

     PEGGY L. PRITCHARD   My Commission Expires:    1-15-06

 

11



--------------------------------------------------------------------------------

DESCRIPTION of PREMISES

Page 2 of 4

To the Agreement dated                     , 2004, by and between Tully’s Coffee
Corporation, a Washington corporation, as Sublandlord, and AT&T Wireless
Services of Washington. LLC, an Oregon limited liability company, d/b/a AT&T
Wireless, as Subtenant.

Legal Description

EXCEPT FROM THE ABOVE DESCRIBED PARCEL 2 ANY PORTION LYING WITHIN THE NORTHERN
PACIFIC RAILWAY COMPANY RIGHT OP WAY.

EXCEPT FROM THE ABOVE DESCRIBED PARCEL 2 THOSE PORTIONS AS CONVEYED TO THE STATE
OF WASHINGTON FOR PRlMARY STATE HIGHWAY NO. 1 BY DEED RECORDED UNDER RECORDING
NUMBER 6199964.

PARCEL 3

LOTS 1 THROUGH 6 AND THE EAST 102 FEET OF LOTS 7 THROUGH 12 AND THE NORTH 10
FEET OF SOUTH HORTON STREET ADJOINING, AS VACATED UNDER CITY OF SEATTLE
ORDINANCE NUMBER 69575, ALL BLOCK IN 40, FIRST ADDITION TO SOUTH SEATTLE BY J J
MORSE, ACCORDING TO THE PLAT THEREOF, RECORDED IN VOLUME 1 OF PLATS, PAGE 53, IN
KING COUNTY, WASHINGTON,

TOGETHER WITH THAT PORTION OF VACATED SOUTH HANFORD STREET AS VACATED UNDER CITY
OF SEATTLE ORDINANCE NUMBER 69571 AND WOULD ATTACH BY OPERATION OF LAW,

EXCEPT FROM THE ABOVE DESCRIBED PARCEL 3 THOSE PORTIONS AS CONVEYED TO THE STATE
OF WASHINGTON FOR PRIMARY STATE HIGHWAY NO 1 BY DEED RECORDED UNDER RECORDING
NUMBER 6199964.

Notes:

 

1. This Exhibit may be replaced by a land survey and/or construction drawings of
the Premises once received by Subtenant.

 

2. Any setback of the Premises from the Property’s boundaries shall be the
distance required by the applicable governmental authorities.

 

3. Width of access road shall be the width required by the applicable government
authorities, including police and fire departments.

 

4. The type, number and mounting positions and locations of antennas and
transmission lines are illustrative only. Actual types, numbers and mounting
positions may vary from what is shown above.



--------------------------------------------------------------------------------

LOGO [g77413img_09.jpg]



--------------------------------------------------------------------------------

LOGO [g77413img_10.jpg]